Citation Nr: 0720200	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left 
foot fracture residuals. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to September 1953 and from September 1953 
to September 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied compensation under 
38 U.S.C.A. § 1151 for left foot fracture residuals. 

The Board notes that the veteran's case was certified for 
appellate review in January 2004.  The record does not 
account for the three year gap that has occurred between that 
date and the date the Board received the veteran's case. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  

VCAA notice

Although the RO sent the veteran a notice letter in March 
2004, that letter did not satisfy the timing requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the letter did not provide VCAA notice prior to 
the adjudication of the veteran's claim by the RO in March 
2003.  See Pelegrini v. Principi, 18 Veteran. App. 112 
(2004).  Although the RO readjudicated the veteran's claim in 
a January 2004 statement of the case, this was still 
insufficient to satisfy the timing requirement, because the 
VCAA notice letter was not sent until March 2004, as noted 
above. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  See also Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) [holding that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial].

Medical opinion

Relevant law and regulations

The veteran's claim involves the application of 38 U.S.C. 
§ 1151.  In pertinent part, 38 U.S.C. § 1151 currently reads 
as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service- connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and -  

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was -  

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or 

        (B) an event not reasonably foreseeable.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Reason for remand

In the present case the medical evidence reflects that the 
veteran fell from a roof in 1986.  He was treated for a 
resulting ankle injury at a VA Medical Center in Hines, 
Illinois.  The veteran is claiming that his foot was allowed 
to heal in a malaligned position which has resulted in an 
additional disability.  In support of his claim he has 
submitted the medical opinion of B.R.F., M.D.  While Dr. 
B.R.F. believes the veteran's foot was allowed to heal in a 
malaligned position he did not state that the care provided 
by the VA was careless or negligent.  A more thoroughly 
explained medical opinion is thus necessary.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [in assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits].
 
Accordingly, the case is REMANDED for the following actions:

1.  VBA should provide the veteran with an 
updated VCAA notice, to include a section 
informing the veteran of what evidence and 
information is necessary to establish his 
38 U.S.C.A. § 1151 claim. 

2.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination or treatment records 
pertaining to his left foot fracture 
residuals.  Any such records should be 
obtained to the maximum extent possible.  
Any records so obtained should be 
associated with the veteran's VA claims 
folder.

3.  The veteran's claims folder should 
then be referred for review by an 
appropriately qualified physician.  The 
reviewing physician should provide an 
opinion as to whether the veteran's left 
foot injury was aggravated by VA care, 
whether the care VA provided was careless 
or negligent, and/or whether the outcome 
was foreseeable.  The reviewer should 
specifically comment on the medical 
opinion of Dr. B.R.F.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

4.  VBA should readjudicate the veteran's 
claim of entitlement to compensation under 
38 U.S.C. § 1151 for left foot fracture 
residuals.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



